DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2022.

Claim Rejections - 35 USC § 112
Claim 6, 7, & 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, 7, and 9 recite the limitation "the radionuclide". There is insufficient antecedent basis for this limitation in the claim. None of Claim 6, 7, 9 nor Claim 1, on which Claim 6 depends, make mention of a radionuclide, and as such the claims are rendered indefinite. For purposes of examination, the examiner will interpret the limitation as meaning the radioactive particle being treated by the inventive material.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a sulfur-zeolite composite in which sulfur is dispersed in zeolite. This judicial exception is not integrated into a practical application because the claim may be interpreted, according to its broadest reasonable interpretation, as including lapis lazuli, a natural product. As claimed, the product is (1) one of a process, machine, manufacture, or composition of matter, (2) is directed toward a judicial exception (a natural product, in the case of lapis lazuli), and (3) the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106 (III): Subject Matter Eligibility Test for Products and Processes. Lapis lazuli is shown to be known in the art as a zeolite containing sulfur – see Duroudier, Jean-Paul (2016), Adsorption – Dryers for Divided Solids - 3.4.10 Zeolites, Elsevier (Passage beginning “The Y form corresponds…”.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al (Synergy between Zeolite Framework and Encapsulated Sulfur for Enhanced Ion-Exchange Selectivity to Radioactive Cesium, Chemistry of Materials, 2018) referred to herein as 'Kim’.
It is noted in the interest of the clarity of the record, that this reference is available as prior art under the exception to the exception described in MPEP 2153.01(a). Specifically, it is not apparent from the authorship of this reference when compared to the inventorship of the instant application that the reference is a grace period inventor-excepted disclosure. Please note that inventor Young-Gu Kim is listed as an author on the NPL reference but not in the instant application and there are 3 additional inventors on the instant application but not on the NPL reference (i.e. Il Gook Kim, Chan Woo Park, and Kune Woo Lee).
Regarding Claim 1, Kim discloses a sulfur-zeolite composite for treating radioactive waste containing cesium (introduction). This reads on Claim 1, in which A radionuclide absorbent comprising a sulfur-zeolite composite in which sulfur is dispersed in zeolite is disclosed.
Regarding Claims 2-4, 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, Kim discloses a 10% sulfur loading (Materials Synthesis). 
Regarding Claim 5, 8, 10, the prior art discloses the limitations of Claim 1 as shown above.  Further, Kim discloses the zeolites used are NaX, NaA, and CHA (Materials Synthesis).
Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, Kim uses the inventive material as a treatment for radioactive waste containing Cs as discussed above.
Regarding Claim 11, the prior art discloses the limitations of Claim 1 as shown above. Further, Kim discloses a vacuum sublimation process as claimed by Claim 1 (Encapsulation of Sulfur in Zeolite Micropores).
Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kubota et al (JP2014066614A) referred to herein as 'Kubota', using Espacenet machine translation (attached).
	Regarding Claim 1, Kubota discloses a radioactivity reducing material (Claim 1). This reads on Claim 1, in which a radionuclide absorbent is disclosed. Further, Kubota discloses the radioactivity reducing material to be composed of a zeolite with oxidic sulfur added to it ([0049]). This composition is a zeolite with a form of sulfur dispersed in it, and thus reads on Claim 1, in which a sulfur-zeolite composite in which sulfur is dispersed in zeolite is disclosed.
	Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, Kubota discloses the treatment of cesium and strontium with the inventive radioactivity reducing material ([Radioactivity reduction effect]).
	Regarding Claim 11, the prior art discloses the limitations of Claim 1 as shown above.  Further, this claim is identified as a “product-by-process” claim, and as such will only be examined per the structural features which the process would impart (MPEP 2113). As such, this claim is rejected in the same way as Claim 1, as there are no identified structural features exclusive to such a process beyond the radionuclide absorbent including sulfur dispersed in zeolite such that it is a composite. The burden now shifts to the Applicant to show that the production of such a product by such a process produces novel structural characteristics.
	
Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Duroudier, Jean-Paul (2016), Adsorption – Dryers for Divided Solids - 3.4.10 Zeolites, Elsevier (Passage beginning “The Y form corresponds…).
Regarding Claim 1, Duroudier discloses that lapis lazuli is a faujastite zeolite containing sulfur, as discussed above. This reads on Claim 1, in which a sulfur-zeolite composite in which sulfur is dispersed in zeolite is disclosed.
Further regarding Claim 1, while the claim recites “a radionuclide absorbant comprising…”, the preamble of claim has been determined to impart no structural limitations to the claim; as such, it lacks patentable weight. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2112.02.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Duroudier discloses that lapis lazuli is a faujastite zeolite as discussed above.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kowalak et al (Sulfur radicals embedded in various cages of ultramarine analogs prepared from zeolites, Elsevier, 2007).
Regarding Claim 1, Kowalak discloses the synthesis of a sulfur containing ultramarine, a zeolite (2. Experimental). This reads on Claim 1, in which a sulfur-zeolite composite in which sulfur is dispersed in zeolite is disclosed. 
Further regarding Claim 1, while the claim recites “a radionuclide absorbent comprising…”, the preamble of claim has been determined to impart no structural limitations to the claim; as such, it lacks patentable weight. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2112.02.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Kowalak discloses the use of NaA zeolite (Tables 1, samples 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (JP2014066614A) referred to herein as 'Kubota', in view of Han et al (JP 3076825), referred to herein as ‘Han’.
Regarding Claims 2-4, 7, 9, the prior art discloses the limitations of Claim 1 as shown above. However, Kubota is silent regarding the weight percent of sulfur in the radioactivity reducing material as well as the amount of sulfur loaded into such a zeolite so as to properly effect treatment of radioactive cesium and strontium.
Han discloses a material for the treatment of water involving sulfur and zeolite (title) to reduce pollutants. Notably, Han discloses an ideal ratio of the sulfur to the zeolite is 1:4, or 20% sulfur, as the most effective ratio between the two components of the composition for water treatment (claims) and, compellingly, that sulfur lowers the pH of the sulfuric acid generated from the contaminated water source while also lowering the pH of the zeolite due to time-dependent changes (Paragraph 0010). Han further appreciates control (specifically, the lowering) of the electrical conductivity of the leaching contaminated water (Paragraphs 0016 and 0017).
While Han is silent to the ability of the sulfur-zeolite mixture to treat radioactive cesium and/or strontium, it has been held that ‘products of identical chemical composition cannot have mutually exclusive properties’ In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990) also MPEP 2112.01.II. In the instant case, the claims require a mixture of sulfur and zeolite and the mixture of sulfur and zeolite of Han is structurally the same. As such, it is prima facie expected that Han’s zeolite would absorb cesium and/or strontium radionuclides absent evidence to the contrary. With regard to the amount of sulfur and zeolite, the person of ordinary skill would appreciate from Han that the sulfur content is a result effective variable that controls pH and electrical conductivity of water and/or aqueous solutions and/or media. As such, it would be obvious to optimize the proportion of sulfur to zeolite, as taught by Han, to predictably achieve the optimal pH and electrical conductivity of the solution and/or media.
Given this, one of ordinary skill in the art would find it obvious to modify the radioactivity reducing composition, as disclosed by Kubota, with the sulfur to zeolite ratio disclosed by Han in order to produce a radioactivity treatment article that most effectively treats radioactivity in aqueous solutions.

Claim(s) 5, 8, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (JP2014066614A) referred to herein as 'Kubota' in view of Chu et al (EP 0180308 A1) referred to herein as ‘Chu’.
Regarding Claim 5, 8, & 10, the prior art discloses the limitations of Claim 1 as shown above. Further, while Kubota discloses the use of Illite, a type of zeolite, it does not disclose its molecular framework type. However, zeolites such as those having NaX and chabazite (CHA) frameworks are known in the art to be effective radioactive treatment materials. For example, Chu discloses the use of NaX and chabazite zeolites in the use of treatment of alkaline liquors with radioactive strontium and cesium (Passage beginning “Inorganic ion exchangers…”). 
Given this, one of ordinary skill in the art would have found it obvious to substitute the zeolite disclosed by Kubota for CHA and NaX type zeolites, as both illite as disclosed by Kubota and CHA/NaX zeolites as disclosed by Chu are known in the art as effective materials for treatment of radioactive cesium and strontium, and such a substitution would yield predictable results to one of ordinary skill in the art, i.e. an effective radioactivity reducing material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738